DETAILED ACTION

Claim Objections
Claim 2 is objected to because of the following informalities:  In line 1, please replace “wherein the” with “wherein a”.  

Claim 9 is objected to because of the following informalities:  In line 5, please replace “Melt” with “melt”.  

Claim 10 is objected to because of the following informalities:  In line 4, please replace “using” with “by”.  

Claim 10 is objected to because of the following informalities:  In line 4, please replace “calorimeter” with “calorimetry”.  

Claim 16 is objected to because of the following informalities:  The definition of L is technically incorrect.  Species [L-H]+ is a cationic Brønsted acid, L is a neutral Lewis/ Brønsted base, and [L]+ is a cationic Lewis acid.

Claim 16 is objected to because of the following informalities:  In line 2, please replace “support, and the” with “support, and a”.  

Claim 16 is objected to because of the following informalities:  In line 2, please insert “a pressure of” prior to “about”.   

Claim 18 is objected to because of the following informalities:  In line 3, please replace “Kgf” with “kgf”.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karjala et al. (US 9,120,888).
Table 3 of Karjala et al. discloses an ethylene-octene copolymer EO2 exhibiting a viscosity of 15,747 cP at 177 ºC, a viscosity of 11,957 cP at 190 ºC, a molecular weight distribution Mw/Mn of 1.97, a total number of unsaturated functional groups (vinyl + vinylene + vinylidene) of 0.184/1000 C, and a vinylidene ratio Rvd of 0.096.  The viscosity at 180 ºC will lie between 11,957 cP and 15,747 cP, the actual value of which lies well within claimed range of 6,000 cP to 40,000 cP.  Additionally, EO2 has a density of 0.8738 g/cc, Mn of 11,600, Mw of 22,900, a melt index of 58 dg/min, a Tm of 71.4 ºC, and a Tc of 53.1 ºC.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Karjala et al. (US 9,120,888).
While Karjala et al. is silent with respect to comonomer content, one of ordinary skill in the art would have reasonably expected the comonomer content to lie within the broad an unexceptional range of 0 to 99 mole % set forth in instant claims.  Moreover, one of ordinary skill in the art would have expected ethylene-octene copolymer EO2, which is substantially the same as claimed ethylene/alpha olefin copolymer (evidenced by the fact that it exhibits all claimed properties) to have claimed comonomer content.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an unobviousness difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jun et al. (KR 10-2019-0029064).
Example 5 in Table 4 of Jun et al. discloses an ethylene-octene copolymer exhibiting a viscosity of 22,900 cP at 180 ºC, a molecular weight distribution Mw/Mn of 1.94, a total number of unsaturated functional groups (vinyl + vinylene + vinylidene) of 0.41/1000 C, and a vinylidene ratio Rvd of 0.19.  Additionally, the ethylene-octene copolymer has a density of 0.872 g/cc, Mn of 13,558, Mw of 26,303, a melt index of 175 dg/min, a Tm of 70.2 ºC, and a Tc of 51.0 ºC. 



 Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/050,171
Copending claims recite substantially the same ethylene-octene copolymer characterized by viscosity, molecular weight distribution, total number of unsaturations per 1000 carbon atoms, and Rvd value, and substantially the same process for preparing said ethylene-octene copolymer.  Subject of claims of instant application fully encompasses the subject of claims of the copending application, and therefore, the claims of the instant application are anticipated by the claims of the copending application
This is a provisional nonstatutory double patenting rejection.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        November 17, 2022